Citation Nr: 1004287	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-09 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than June 19, 2006 
for the award of service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's mother


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to 
March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision of the 
Lincoln, Nebraska regional office (RO) of the Department of 
Veterans Affairs (VA).   The rating decision denied the 
Veteran's claim for an earlier effective date.

In August 2008, the Veteran, accompanied by his authorized 
representative, appeared at a hearing held before the below-
signed Veterans Law Judge in Lincoln, Nebraska.  A 
transcript of that hearing has been associated with the 
claims file.

At the 2008 hearing, the Veteran and his representative 
alleged that VA failed to timely diagnose, and inform him 
of, multiple sclerosis.  The Board interprets those 
statements as raising a claim under the provisions of 38 
U.S.C.A. § 1151 (2009).  This claim is REFERRED to the RO 
for development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claims of service connection for vision 
loss, a lung condition, skin cancer, asthma, hearing loss, 
and a thumb cut were denied by the RO in an August 1994 
rating decision.  The Veteran did not appeal the August 1994 
rating decision.

2.  In December 1996, the Veteran submitted a copy of a 
letter he wrote to his U.S. Senator and the RO accepted it 
as an informal claim for service connection for headaches, 
nausea, weakness of extremities, dizziness, visual 
disturbances, memory loss, fatigue, asbestosis, and a heart 
condition; the Veteran submitted a January 1997 statement 
attributing all of the listed symptoms to his service in the 
Persian Gulf.  

3.  In a rating decision of January 1998, the RO denied 
entitlement to service connection for each of the Veteran's 
December 1996 informal claims and stated that service 
connection for neither acute demyelinating encephalomyelitis 
nor multiple sclerosis was appropriate at that time due to 
lack of definite diagnosis and lack of evidence that either 
condition was related to service.  The Veteran did not 
appeal the January 1998 rating decision.

4.  The Veteran's filed a statement in May 2004, stating 
that he was already service-connected for acute 
demyelinating encephalomyelitis; the RO interpreted the 
Veteran's May 2004 submission as an application to reopen a 
claim of entitlement to service connection for acute 
demyelinating encephalomyelitis.  The RO declined to reopen 
the claim in August 2004 and the Veteran did not appeal that 
decision.

5.  In June 2006, the Veteran submitted a statement to VA 
expressing his desire to reopen a claim of entitlement to 
service connection "for disability," which he identified in 
an August 2006 letter as acute demyelinating 
encephalomyelitis.  The RO declined to reopen the claim in a 
rating decision dated October 2006, which the Veteran did 
not appeal.

6.  The Veteran submitted an April 2007 claim for 
entitlement to service connection for multiple sclerosis, 
which was granted in a rating decision dated July 2007; the 
RO assigned an effective date of June 19, 2006, the date on 
which the last application to reopen the claim for service 
connection was received.


CONCLUSIONS OF LAW

1.  The August 1994 rating decision is final.  38 U.S.C. § 
7105 (West 1991); 38 C.F.R. § 20.302, 20.1103 (1994).

2.  The January 1998 rating decision is final.  38 U.S.C. § 
7105 (West 1991); 38 C.F.R. § 20.302, 20.1103 (1998).

3.  The August 2004 rating decision is final.  38 U.S.C. § 
7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2004).

4.  The criteria for an effective date earlier than June 19, 
2006, for the grant of service connection for multiple 
sclerosis have not been met. 38 U.S.C.A. §§ 5108, 5110, 7104 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board is required to address the duty to notify and duty 
to assist imposed by the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2009); 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

As an initial matter, the Board notes that this case was 
remanded in January 2009 for the collection of Social 
Security Administration (SSA) records.  These records have 
been collected and the Appeals Management Center (AMC) 
allowed the Veteran an opportunity to respond before 
readjudication of the claim in a March 2009 supplemental 
statement of the case (SSOC).  Thus, the Board finds that 
all actions and development directed in the earlier remand 
have been completed in full.  Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).  The case has been returned to the Board 
for appellate review.  After having carefully reviewed the 
record on appeal, the Board has determined that the notice 
requirements of VCAA have been satisfied with respect to the 
service connection issue decided herein.  

VA has a duty to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5102, 5103; see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notification obligation was accomplished 
by way of a letter from the RO to the Veteran dated May 
2007.  This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to 
substantiate the claim; (2) informing the Veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide.  Additionally, the letter complied 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006) by informing the Veteran of how the RO assigns 
disability ratings and effective dates when a claim for an 
increased rating is granted.  

Although the Veteran has not been specifically notified of 
the requirements necessary to establish entitlement to an 
earlier effective date for multiple sclerosis, the VA 
General Counsel has held that 38 U.S.C.A. § 5103(a) does not 
require VA to provide notice of this information for newly 
raised or "downstream" issues, such as claims for increased 
compensation or earlier effective date following initial 
grants of service connection for a disability in response to 
notice of its decision on a claim for which VA has already 
given the appropriate section 5103(a) notice.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  As such, and as stated 
above, the appropriate notice has been given in this case.

VA has a duty to assist veterans in obtaining evidence 
necessary to substantiate their claims.  The Veteran's 
service treatment records and lay statements have been 
associated with the claims file, as have identified private 
treatment records.  Additionally, the Veteran was afforded a 
VA examination for multiple sclerosis (MS) in June 2007 and 
received a VA examination for neurological symptoms in 
January 1997.  See Charles v. Principi, 16 Vet. App. 370 
(2002) (noting that under 38 U.S.C.A. § 5103A(d)(2), VA was 
to provide medical examinations as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant], contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms 
may be associated with the claimant's active military, 
naval, or air service; but does not contain sufficient 
medical evidence for the [VA] to make a decision on the 
claim").

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the particular claim on appeal.  He has been 
given ample opportunity to present evidence and argument in 
support of his claim.  As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal of this issue has been obtained and the case is ready 
for appellate review.  The Board additionally finds that 
general due process considerations have been complied with 
by VA.  See 38 C.F.R. § 3.103 (2009).


Entitlement to an Earlier Effective Date

The Veteran contends that a date earlier than June 19, 2006 
should be established for the grant of service connection 
for multiple sclerosis.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board must deny the appeal.  

The provisions for the determination of an effective date of 
an award of disability compensation are set forth in 38 
U.S.C.A. § 5110 (West 2002 & Supp. 2009).  Except as 
otherwise provided, the effective date of the award of an 
evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400 (2009).  Under VA laws and regulations, a specific 
claim in the form prescribed by the VA must be filed in 
order for benefits to be paid or furnished to any individual 
under laws administered by the VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  Any communication or action 
indicating an intent to apply for one or more benefits under 
laws administered by the VA, and identifying the benefits 
sought, may be considered an informal claim.  38 C.F.R. § 
3.155(a).

However, in Rudd v. Nicholson, 20 Vet. App. 296 (2006), it 
was held that where a rating decision which established an 
effective date becomes final, an earlier effective date can 
only be established by a request for a revision of that 
decision based on CUE. In essence, the Court in Rudd held 
that there is no "freestanding" earlier effective date claim 
which could be raised at any time. See Rudd, 20 Vet. App. at 
299.  The Veteran in this matter has not raised an assertion 
on clear and unmistakable error.  

The Veteran filed an original claim seeking entitlement to 
service connection for vision loss, a lung condition, skin 
cancer, asthma, hearing loss, a thumb cut, and a removed 
polyp in May 1994.  His service treatment records were of 
evidence and showed a 1991 diagnosis of conjunctivitis; the 
report of a June 1994 VA examination stated that his 
corrected visual acuity was 20/20 and provided a diagnosis 
of myopia astigmatism.  The RO denied service connection for 
all conditions except the removed polyp in an August 1994 
rating decision.  The Veteran did not appeal the August 1994 
rating decision and it is final.  38 U.S.C. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1994).

A private treatment note dated November 1996 reveals that 
the Veteran was treated for dizziness and blurring in his 
right peripheral vision.  A report of VA examination in 
November 1996 noted that his past medical history was 
significant for a hole in the left eye since 1993; his 
vision was measured as 20/20 with correction and 20/50 
without correction; he was diagnosed with a visual field 
deficit.  The record of a November 1996 MRI stated that the 
scan results were most consistent with acute disseminated 
encephalomyelitis due to viral or immunologic abnormalities.  
A private treatment note dated November 1996, referred to 
the MRI and opined that the Veteran had an acute onset of 
"demyelinating disease, most likely multiple sclerosis, but 
possibly of viral or toxic etiology."  However, neither 
document, nor any identified as approximately 
contemporaneous with these, indicated the Veteran's 
intention to file a formal claim for the disorder.  

The claims file contains a report of telephone contact, 
dated December 1996, which indicated that the Veteran was 
claiming "Persian Gulf War symptoms" and attempting to get 
VA medical treatment for "problems with his head."  The 
Veteran provided VA with copies of a letter he sent to his 
U.S. Senator in which he stated that he had received a CT 
scan showing a lesion on his brain and had undergone a 
spinal tap that was negative for multiple sclerosis.  The 
letter was accompanied with a note from the Veteran's 
private physician (the same physician who, as noted above, 
stated that the Veteran's condition was "most likely" MS) 
observing that MRI had shown multiple demyelinating lesions, 
but lumbar puncture was negative for MS.  

In December 1996, the RO accepted the copy of the letters to 
his U.S. Senator and from the private physician as an 
informal claim of entitlement to service connection for 
headaches, nausea, weakness of extremities, dizziness, 
visual disturbances, memory loss, fatigue, asbestosis, and a 
heart condition.  

In January 1998, the RO denied the Veteran's informal 1996 
claims.  The rating decision specified that entitlement to 
service connection for headaches was denied because that 
disability was "determined to result from a known clinical 
diagnosis of acute demyelinating encephalomyelitis or 
multiple sclerosis, which did not originate in or was caused 
by service."  The Veteran did not appeal the 1998 decision 
so it became final.  38 U.S.C. § 7105(c) (West 1991); 38 
C.F.R. § 20.1103 (1998).

The Veteran filed a May 2004 statement that he was already 
service connected for acute demyelinating encephalomyelitis.  
The RO interpreted the May 2004 statement as an application 
to reopen the claim of entitlement to service connection for 
acute demyelinating encephalomyelitis.  In a rating decision 
dated August 2004, the RO declined to reopen the claim on 
the basis that, although the Veteran had submitted new 
evidence, he had not provided any evidence relating that 
condition to his service and, as such, the evidence was not 
material.  See 38 C.F.R. § 3.156(a); and see Smith v. West, 
12 Vet. App. 312 (1999).  The Veteran did not appeal the 
August 2004 rating decision and it became final.  38 U.S.C. 
§ 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2004).

In June 2006 the Veteran filed a statement that he "would 
like to reopen [his] claim for disability."  By a June 2006 
letter, the RO notified that Veteran that it had accepted 
his statement as a claim with a filing date of June 19, 
2006, but requested that he specify the exact disability for 
which he was claiming service connection.  

Following appropriate evidentiary development, in a July 
2007 rating decision, the RO observed that a June 2007 VA 
examiner had reviewed the Veteran's medical history and 
noted MS symptoms existed as early as 1996; on that basis, 
the RO granted entitlement to service connection for 
multiple sclerosis on a presumptive basis.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (Development 
of multiple sclerosis to a degree of 10 percent within seven 
years from the date of termination of qualifying service 
establishes a rebuttable presumption that the disease was 
incurred in service).  The RO granted entitlement effective 
June 19, 2006, the date on which the Veteran's claim to 
reopen had been received. 

The Veteran contends that he is entitled to an effective 
date prior to June 19, 2006 for the grant of service 
connection for multiple sclerosis.  He asserts that due to 
the existence of symptoms of this service-connected disease 
since 1996, as observed by the 2007 VA examiner, and the 
fact that he filed claims in 1996 and 2004 for those 
symptoms, the effective date should be earlier than 2006.  

The Veteran's contentions amount to a "free-standing" claim 
for an earlier effective date, which the Court found under 
Rudd not sufficient under the law for the claimant to 
prevail.  As noted, under current law, the effective date 
for a grant of service connection on the basis of the 
receipt of new and material evidence following a final prior 
disallowance is the date of receipt of the application to 
reopen, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2) (2009).  As 
such, the RO assigned the earliest possible effective date 
for its grant of the reopened claim, which as noted above, 
was received by VA on June 19, 2006.  See Leonard v. 
Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. 
Principi, 349 F.3d 1326 (Fed. Cir. 2003).

The Board has considered the Veteran's argument that, 
because medical opinions of record indicate that the 
symptoms for which he requested service connection prior to 
2006 were early manifestations of multiple sclerosis, he 
was, in essence, filing for service connection for multiple 
sclerosis when he was filing claims for those symptoms and, 
as such, service connection was established.  However, the 
effective date of a grant of service connection is not 
determined by the date upon which symptoms manifest or a 
diagnosis is provided, but the date a claim is filed.  38 
U.S.C.A § 5110 (2009).  As the Veteran did not appeal the 
rating decisions issued in 1994, 1998, or 2004, they became 
final.  38 U.S.C.A. § 5108.   As a result of the finality of 
these decisions, his prior claims were considered closed at 
the time he received a definitive diagnosis of multiple 
sclerosis in April 2007.  

In Sears, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 
3.400(q)(1)(ii) (2008) (now 38 C.F.R. § 3.400(q)(2) (2009)), 
there is no conflict between 38 U.S.C.A. § 5108 (pertaining 
to the finality of rating decisions) and 38 U.S.C.A. § 5110 
(pertaining to effective dates of awards based on based on 
original claims or claims reopened after final adjudication) 
and that the earliest possible effective date of service 
connection for a reopened claim was the date an RO received 
a Veteran's application to reopen a claim.  Id. at 1332.  
The earliest open claim at the time the Veteran was 
definitively diagnosed with multiple sclerosis, noted above 
as April 2007, was his June 2006 application to reopen a 
claim of entitlement to acute demyelinating disease and, 
under the law, that claim represents the earliest possible 
effective date of service connection. 

Accordingly, the claim for entitlement to an effective date 
prior to June 19, 2006, for service connection for multiple 
sclerosis, is denied.


ORDER

An effective date earlier than June 19, 2006 for the award 
of service connection for multiple sclerosis is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


